UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1929


VERONICA W. OGUNSULA,

                      Plaintiff – Appellant,

          v.

ATTORNEY GENERAL ERIC H. HOLDER, JR., in his individual
capacity as U.S. Attorney General, Department of Justice
(DOJ); JAMES B. COMEY, in his individual capacity as
Director, Federal Bureau of Investigation, Washington, DC;
THOMAS E. PEREZ, individually and as former Assistant
Attorney General, Civil Rights Division, DOJ; H. MARSHALL
JARRETT, individual and as former Director, U.S. Attorney’s
Office, (DOJ); MICHAEL E. HOROWITZ, individually and in his
capacity as the Inspector General (DOJ); JOSEPH S.
CAMPBELL, in his individual capacity as Deputy Assistant
Director, Criminal Investigative Division, FBI; SANDRA A.
BUNGO, in her individual capacity as Unit Chief, Initial
Processing    Unit,    Internal   Investigations   Section,
Inspective Division, FBI; MR. ROD ROSENSTEIN, individually,
U.S. Attorney for Maryland; BRYAN E. FOREMAN, individually
and his official capacity as the former Assistant U.S.
Attorney; THOMAS COYLE, individually and in his official
capacity as an Agent, FBI,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-01297-GJH)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Veronica W. Ogunsula, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Veronica     W.    Ogunsula   appeals     the   district    court’s   order

denying her emergency motion for an order to vacate and rescind

eviction    and   dismissing    her    civil   complaint    in   part    without

prejudice and in part with prejudice.                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.               Ogunsula v. Holder,

No. 8:15-cv-01297-GJH (D. Md. filed June 22 & entered June 23,

2015).     We deny Ogunsula’s motions for a temporary restraining

order, stay pending appeal, emergency relief, and to expedite

the decision, and all other pending motions, with the exception

of Ogunsula’s motion to seal her motion to expedite.                    We grant

the motion to seal.        We dispense with oral argument because the

facts    and   legal    contentions    are   adequately    presented     in   the

materials      before   this   court   and   argument    would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                        3